Case 1:16-cv-22254-DPG Document 117 Entered on FLSD Docket 11/06/2020 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                       CASE NO.: 1:16-cv-22254-GAYLES/MCALILEY


  CARMEN RINCON and CARLOS
  RINCON, Personally, and as Personal
  Representatives of the Estate of
  Ethan Rincon, deceased,

         Plaintiffs,

  v.

  MIAMI-DADE COUNTY, a subdivision
  of the State of Florida, SERGEANT VICTOR
  EVANS, individually and in his official capacity
   as a police officer for Miami Dade County,
  OFFICER JOHN DALTON, individually and
  in his official capacity as a police officer for
   Miami Dade County, and OFFICER BRIAN
  ZAMORSKI, individually and in his official
  capacity as a police officer for Miami Dade
  County, and OFFICER MARLENE TABORDA,
  individually and in her official capacity as a
  police officer for Miami-Dade County,

         Defendants.
  _______________________________/
                                             ORDER

         THIS CAUSE comes before the Court on Magistrate Judge Chris McAliley’s Report and

  Recommendation (the “Report”) [ECF No. 111] regarding Defendants’ Motion to Dismiss

  Plaintiffs’ Fourth Amended Complaint (the “Motion”) [ECF No. 99]. The matter was referred to

  Magistrate Judge McAliley, pursuant to 28 U.S.C. § 636(b)(1)(B), for a ruling on all pre-trial

  matters. [ECF No. 88]. Judge McAliley’s Report recommends that the Court grant the Motion in

  part. Defendants Sergeant Victor Evans, Officer John Dalton, and Officer Brian Zamorski

  (collectively, the “Officers” or “Defendants”) timely filed objections to the Report, disputing
Case 1:16-cv-22254-DPG Document 117 Entered on FLSD Docket 11/06/2020 Page 2 of 4




  Judge McAliley’s recommendation denying Defendants’ Motion as to Counts II and V of the

  Fourth Amended Complaint. [ECF No. 115].

            A district court may accept, reject, or modify a magistrate judge’s report and recommen-

  dation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which objection

  is made are accorded de novo review, if those objections “pinpoint the specific findings that the

  party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see also Fed.

  R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific objection

  is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint Underwriters,

  L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc., 208 F. App’x

  781, 784 (11th Cir. 2006).

                                                    DISCUSSION 1

            The Officers’ objections to Counts II and V essentially mirror their arguments in the

  Motion. “It is improper for an objecting party to . . . submit [] papers to a district court which are

  nothing more than a rehashing of the same arguments and positions taken in the original papers

  submitted to the Magistrate Judge.” Sanchez v. Jones, No. 17-CIV-21911, 2019 WL 8892627, at

  *1 (S.D. Fla. Apr. 29, 2019). Even so, having conducted a de novo review, the Court agrees with

  Judge McAliley’s well-reasoned analysis and conclusions and finds that Defendants’ objections

  have no merit.

            The Court notes, however, the Officers’ contention that the Report misapplies the holding

  of Perez v. Suszczynski, 809 F.3d 1213 (11th Cir. 2016)—that “the mere presence of a gun or other

  weapon is not enough to warrant the exercise of deadly force and shield an officer from suit.” Id.

  at 1220. In particular, the Officers argue that the Report “fails to acknowledge that, in Perez, record



  1
      The Report’s recitation of the factual and procedural background is incorporated into this Order by reference.


                                                             2
Case 1:16-cv-22254-DPG Document 117 Entered on FLSD Docket 11/06/2020 Page 3 of 4




  evidence indicated the plaintiff was no longer in possession of his weapon at the time of the

  shooting.” [ECF No. 115 at 4]. However, the facts of Perez are irrelevant as the Report merely

  quotes Perez to emphasize that the presence of a weapon, alone, does not preclude a claim for

  excessive force. “Although the presence or absence of a weapon is a factor in this analysis, it is

  merely one element in the calculus; the ultimate determination depends on the risk presented,

  evaluating the totality of the circumstances surrounding the weapon.” Perez, 809 F.3d at 1220.

  The Eleventh Circuit has considered the use of deadly force to be more reasonable when 1) the

  suspect poses an immediate threat of serious physical harm to officers or others; 2) the suspect

  committed a crime involving the infliction or threatened infliction of serious harm, such that his

  being at large represents an inherent risk to the general public; and 3) the officers either issued a

  warning or could not feasibly have done so before using deadly force. Salvato v. Miley, 790 F.3d

  1286, 1293 (11th Cir. 2015).

         Here, the Officers were responding to a non-violent vandalism complaint and upon

  interaction with the victim, gave no verbal commands or warnings, although feasible, before firing

  their weapons. When viewed in the light most favorable to the Plaintiffs, the facts demonstrate a

  plausible claim for excessive use of force.

                                           CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         (1)     Magistrate Judge McAliley’s Report and Recommendation on Defendants’ Motion

                 to Dismiss Plaintiffs’ Fourth Amended Complaint, [ECF No. 111], is AFFIRMED

                 AND ADOPTED and incorporated into this Order by reference;

         (2)     Defendants’ Motion to Dismiss Plaintiffs’ Fourth Amended Complaint, [ECF No.

                 99], is GRANTED in part and DENIED in part;




                                                   3
Case 1:16-cv-22254-DPG Document 117 Entered on FLSD Docket 11/06/2020 Page 4 of 4




        (3)   Count I is DISMISSED with prejudice against the Officers and DISMISSED

              without prejudice as against Miami-Dade County;

        (4)   Count II is DISMISSED with prejudice against Defendant Officer Marlene

              Taborda. Defendants’ Motion is DENIED as to Count II against Defendants

              Sergeant Victor Evans, Officer John Dalton, and Officer Brian Zamorski;

        (5)   Counts III, IV, and VII are DISMISSED without prejudice;

        (6)   Defendants’ Motion is DENIED as to Count V; and

        (7)   Count VI is DISMISSED with prejudice.

        DONE AND ORDERED in Chambers at Miami, Florida, this 5th day of November 2020.




                                          ________________________________
                                          DARRIN P. GAYLES
                                          UNITED STATES DISTRICT JUDGE




                                              4
